7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glen Dale TRULEY, Plaintiff-Appellant,v.CAROL ROBINSON, Court Reporter Circuit Court for BaltimoreCity, Defendant-Appellee.Glen Dale Truley, Plaintiff-Appellant,v.Joseph H.H. Kaplan, Circuit Court for Baltimore City,Defendant-Appellee.
No. 93-6289.
No. 93-6369.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 10, 1993.

Appeals from the United States District Court for the District of Maryland, at Baltimore.
Glen Dale Truley, Appellant Pro Se.
D.Md.
AFFIRMED
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Glen Dale Truley appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (No. 93-6289) and denying his request for mandamus relief pursuant to 28 U.S.C. § 1361 (No. 93-6369).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  Truley v. Robinson, No. CA-93-692-S (D. Md. Mar. 18, 1993);  Truley v. Kaplan, No. CA-93-829-S (D. Md. Mar. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We do not read the district court's order to preclude the filing of a properly supported equal protection claim in any subsequent § 1983 complaint